Pannell, Judge.
The present case is before this court on appeal from the ruling of the Judge of the Superior Court of Fulton County confirming a sale under power under the procedure provided for in the Act approved March 28,1935 (Ga. L. 1935, p. 381; Code Ann. § 37-608 through § 37-611). The only enumerations of error relate to the sufficiency of the evidence to authorize the ruling of the trial judge that the property brought its true market value. There was an alleged error argued in the brief but not enumerated in the enumeration of errors. Held:
1. The evidence was amply sufficient to authorize the finding of the trial judge.
2. The alleged error argued in the brief but not contained in the enumeration of errors filed with this court cannot be considered.

Judgment affirmed.


Jordan, P. J., and Deen, J., concur.